Matter of Durove (2016 NY Slip Op 06560)





Matter of Durove


2016 NY Slip Op 06560


Decided on October 6, 2016


Appellate Division, First Department


Per Curiam


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 6, 2016
SUPREME COURT, APPELLATE DIVISION
First Judicial Department

Dianne T. Renwick, Justice Presiding,
Karla Moskowitz
Rosalyn H. Richter
Sallie Manzanet-Daniels
Paul G. Feinman, Justices.


M-3768 

[*1]In the Matter of Michal Durove, a suspended attorney: Departmental Disciplinary Committee for the First Judicial Department, Petitioner, Michal Durove, Respondent.

Disciplinary proceedings instituted by the Departmental Disciplinary Committee for the First Judicial Department. Respondent, Michal Durove, was admitted to the Bar of the State of New York at a Term of the Appellate Division of the Supreme Court for the Second Judicial Department on March 28, 2012.

Jorge Dopico, Chief Counsel, Departmental
Disciplinary Committee, New York
(Kathy W. Parrino, of counsel), for petitioner.
Respondent pro se.


Per Curiam


Respondent Michal Durove was admitted to the practice of law in the State of New York by the Second Judicial Department on March 28, 2012. At all times relevant to this proceeding, respondent maintained an office for the practice of law within the First Department.
By order entered November 19, 2015, this Court granted the motion of the Departmental Disciplinary Committee (the Committee) to immediately suspend respondent from the practice of law under the Rules of the Appellate Division, First Department (22 NYCRR) § 603.4(e)(1)(i) based upon his willful failure to cooperate with the Committee in its investigation of allegations [*2]of professional misconduct involving two separate client matters (135 AD3d 176 [1st Dept 2015]).
On November 20, 2015, the notice of entry of this Court's November 19, 2015 order of suspension was mailed to respondent by first class mail and certified mail return receipt requested to respondent's business and home addresses. Respondent received the notice of entry on an unspecified date thereafter, as evidenced by the signed return receipt, which is undated.
Now, by notice of motion dated July 27, 2016, the Committee seeks an order disbarring respondent from the practice of law under 22 NYCRR 603.4(g), on the grounds that he has been suspended under 22 NYCRR 603.4(e)(1)(i) and has not appeared or applied in writing to the Committee or the Court for a hearing or reinstatement since the date of his immediate suspension, which occurred more than six months ago on November 19, 2015. Respondent was served with this motion to disbar by first-class mail and certified mail, return receipt requested, at his business and home addresses, but no response has been submitted.
In light of the fact that more than six months have elapsed since the date of this Court's suspension order and respondent has failed to appear or contact the Committee or the Court for a hearing or reinstatement, respondent should be disbarred (Matter of Silverman, 135 AD3d 182 [1st Dept 2016]; Matter of Hawthorne, 136 AD3d 27 [1st Dept 2015]); Matter of Cumberbatch, 131 AD3d 91 [1st Dept 2015]).
Accordingly, the Committee's motion for an order disbarring respondent under 22 NYCRR 603.4(g) is granted, and respondent's name is stricken from the roll of attorneys and counselors-at-law in the State of New York, effective immediately.
All concur.
Order filed.
(October 6, 2016)Renwick, J.P., Moskowitz, Richter, Manzanet-Daniels, and Feinman, JJ.
Respondent disbarred and his name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective the date hereof. Opinion Per Curiam. All concur.